DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 23, 27, 28, 29, 30, 34, 35, 36, 37, 41 and 42; 24, 31 and 38; and 25, 32 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 122; 124; and 125 of U.S. Patent No. 8,442,416, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 122; 124; and 125 of U.S. Patent No. 8,442,416 contain or make obvious the limitations contained in claims 22, 23, 27, 28, 29, 30, 34, 35, 36, 37, 41 and 42; 24, 31 and 38; and 25, 32 and 39, respectively.  Moreover, since claim 122 of U.S. Patent No. 8,442,416 claims that the retaining portion includes a hole to retain the driving portion, it is considered to be obvious that the inner diameter of the hole, which corresponds to the claimed opening, is larger than an outer diameter of the driving portion, which corresponds to the claimed driving force receiving portion [see Applicant’s claim 22]; also it is considered to be obvious that there would be a gap between the .  

Claims 26, 33 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 122 of U.S. Patent No. 8,442,416 in view of Tanizaki et al. (US 6,285,847).  
Claim 122 of U.S. Patent No. 8,442,416 contains limitations contained in claims 26, 33 and 40, but does not contain the claimed supplying roller.  Tanizaki et al. (…847) disclose a supplying roller (16) configured and positioned to supply developer to a developing roller (15) (col. 4, lines 37-40) [see Applicant’s claims 26, 33 and 40].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed supplying roller, as disclosed by Tanizaki et al. (…847), since such is well known in the art for supplying developer to the developing roller.

Claims 22, 28, 29, 35, 36 and 42; 23, 30 and 37; 24, 31 and 38; 25, 32 and 39; and 27, 34, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12; 13; 14; 18; and 9 of U.S. Patent No. 8,447,209, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 12; 13; 14; 18; .  

Claims 26, 33 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 8,447,209 in view of Tanizaki et al. (US 6,285,847).  
Claim 12 of U.S. Patent No. 8,447,209 contains limitations contained in claims 26, 33 and 40, but does not contain the claimed supplying roller.  Tanizaki et al. (…847) disclose a supplying roller (16) configured and positioned to supply developer to a developing roller (15) (col. 4, lines 37-40) [see Applicant’s claims 26, 33 and 40].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed supplying roller, as disclosed by Tanizaki et al. (…847), since such is well known in the art for supplying developer to the developing roller.

Claims 22, 27, 28, 29, 34, 35, 36, 41 and 42; 24, 31 and 38; and 25, 32 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30; 33; and 37 of U.S. Patent No. 8,588,647, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 30; 33; and 37 of U.S. Patent No. 8,588,647 contain or make obvious the limitations contained in claims 22, 27, 28, 29, 34, 35, 36, 41 and 42; 24, 31 and 38; and 25, 32 and 39, respectively.  Moreover, since claim 30 claims the holding portion, which corresponds to the retaining portion, includes a hole, which corresponds to the opening, configured and positioned to rotatably retain the driving force receiving portion therein, it is considered to be obvious that the inner diameter of the hole, which corresponds to the claimed opening, is larger than an outer diameter of the driving force receiving portion [see Applicant’s claim 22]; also it is considered to be obvious that there would be a gap between the driving force receiving portion, and a surface forming the hole, which corresponds with the claimed opening [see Applicant’s claim 29]; and further it is considered to be obvious that the driving force receiving portion, is movable relative to the hole, which corresponds to the claimed opening, in a direction crossing an axis of the driving force receiving portion [see Applicant’s claim 36].  

Claims 26, 33 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 of U.S. Patent No. 8,588,647 in view of Tanizaki et al. (6,285,847).  
Claim 30 of U.S. Patent No. 8,588,647 contains limitations contained in claims 26, 33 and 40, but does not contain the claimed supplying roller.  Tanizaki et al. (…847) disclose a supplying roller (16) configured and positioned to supply developer to a developing roller (15) (col. 4, lines 37-40) [see Applicant’s claims 26, 33 and 40].  It would have been obvious to one of ordinary skill in the art at the time of the invention to have the claimed supplying roller, as disclosed by Tanizaki et al. (…847), since such is well known in the art for supplying developer to the developing roller.

Claims 22, 29 and 36; 24, 31 and 38; 25, 32 and 39; 26, 33 and 40; and 27, 34 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14; 19; 20; 23; and 15 of U.S. Patent No. 9,983,542, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14; 19; 20; 23; and 15 of U.S. Patent No. 9,983,542 contain or make obvious the limitations contained in claims 22, 29 and 36; 24, 31 and 38; 25, 32 and 39; 26, 33 and 40; and 27, 34 and 41, respectively.  Moreover, since claim 14 claims the retaining portion includes a hole, which corresponds to the claimed opening, in which the driving force receiving portion is retained, it is considered to be obvious that the inner diameter of the hole, which corresponds to the claimed opening, is larger than an outer diameter of the driving force receiving portion [see Applicant’s claim 22]; also it is considered to be obvious that there would be a gap between the driving force receiving portion, and a surface forming the hole, which corresponds with the claimed opening [see Applicant’s claim 29]; and further it is considered to be obvious that the driving force receiving portion, is .  

Claims 22, 27, 29, 34, 36 and 41; 23, 30 and 37; 24, 31 and 38; 25, 32 and 39; 26, 33 and 40; and 28, 35 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14; 18; 19; 20; 23; and 28 of U.S. Patent No. 10,401,783, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 14; 18; 19; 20; 23; and 28 of U.S. Patent No. 10,401,783 contain or make obvious the limitations contained in claims 22, 27, 29, 34, 36 and 41; 23, 30 and 37; 24, 31 and 38; 25, 32 and 39; 26, 33 and 40; and 28, 35 and 42, respectively.  Moreover, since claim 14 claims the retaining portion includes a hole, which corresponds to the claimed opening, in which the driving force receiving portion is retained, it is considered to be obvious that the inner diameter of the hole, which corresponds to the claimed opening, is larger than an outer diameter of the driving force receiving portion [see Applicant’s claim 22]; also it is considered to be obvious that there would be a gap between the driving force receiving portion, and a surface forming the hole, which corresponds with the claimed opening [see Applicant’s claim 29]; and further it is considered to be obvious that the driving force receiving portion, is movable relative to the hole, which corresponds to the claimed opening, in a direction crossing an axis of the driving force receiving portion [see Applicant’s claim 36].  

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        March 4, 2022